Exhibit 3.11 AMENDMENT TO CERTIFICATE OF DESIGNATION OF OPTIONS MEDIA GROUP HOLDINGS, INC. (Continued) RESOLVED:That the Certificate of Designation be, and hereby is, amended as set forth below: That Section A.5(d) of the Certificate of Designation shall be deleted in its entirety and the following inserted in lieu thereof: (d) Conversion Formula.At the Conversion Time, each share of Series C Preferred Stock subject to conversion shall be convertible into 129,629 shares of Common Stock (the “Series C Preferred Stock Conversion Formula”).The Series C Preferred StockConversion Formula shall be subject to adjustment pursuant to Section A.6 from time to time.Following each adjustment, such adjusted Series C Preferred StockConversion Formula shall remain in effect until a further adjustment hereunder. Except as specifically modified pursuant to this Amendment to Certificate of Designation, the Certificate of Designation shall remain in full force and effect.
